EXHIBIT 10.28

THIRD AMENDMENT TO LEASE

This Third Amendment to Lease (this “Amendment”) is made and entered into as of
October, 26, 2011 by and between 1200 Enterprises LLC (“Lessor”), Superconductor
Technologies, Inc., a Delaware corporation, (“Lessee”) and Arthrex, Inc., a
Delaware corporation (“Sublessee”) and amends that Standard
Industrial/Commercial Multi-Tenant Lease-Net between Lessor and Lessee dated
June 1, 2001, as subsequently amended (the “Lease”), for approximately 70,538
square feet of space in the building located at 460 Ward Drive, Santa Barbara,
CA 93111 (the “Premises”) a site plan for which is attached hereto as Exhibit C.

A. Concurrent with the execution of this Amendment, Lessee is subleasing a
portion of the Premises consisting of approximately 26,071 square feet (the
“Sublet Premises”) to Sublessee pursuant to that certain Standard Sublease
Multi-Tenant between Lessee and Sublessee of even date herewith (the
“Sublease”);

B. The Expiration Date of the Lease is November 30, 2016. In connection with the
Sublease, Lessor has agreed to amend the Lease to grant (i) Sublessee an option
to extend the Lease for two additional sixty month terms in accordance with the
term and conditions set forth herein, and (ii) Lessee a conditional option to
extend the Lease for just Suite F consisting of approximately 13,437 square feet
(“Suite F”) for two additional sixty month terms which Suite F option will only
be valid if Sublessee does not exercise its option to extend.

NOW, THEREFORE, the parties hereto hereby agree that the Lease shall be amended
as set forth below. Capitalized terms not otherwise defined herein shall have
the same meanings assigned to such terms in the Lease.

1. Paragraph 50 shall be deleted in its entirety and replaced with the
following:

Paragraph 50.

A. Sublessee’s Options to Extend.

Subject to the other terms and conditions set forth herein, Lessor hereby grants
an option to Sublessee to extend the Lease for two sixty (60) month periods (the
“Options”) commencing when the current term expires upon each and all of the
following terms and conditions:

(i) In order to exercise the Options, Sublessee must give written notice of such
election to Master Lessor and Master Lessor must receive the same at least six
(6) but no more than nine (9) months prior to the date that the option period
would commence, time being of the essence. If proper notification of the
exercise of an Option is not given and/or received, such Option shall
automatically expire. The Options may only be exercised consecutively.

(ii) The provisions of paragraph 39, including those relating to a Default set
forth in paragraph 39.4 of this Lease (except to the extent Lessee is in Default
and Sublessee assumes the Lease pursuant to the Non-Disturbance Agreement
between Landlord and Sublessee of even date herewith), are conditions of the
Options.

 

1



--------------------------------------------------------------------------------

(iii) During the Option periods Sublessee shall be bound by and perform all of
the obligations of Lessee under the Lease and all of the terms and conditions of
the Lease shall apply.

(iv) The Options are personal to the Sublessee or its permitted assignees, and
cannot be assigned or exercised by anyone other than said Sublessee and only
while Sublessee or its permitted assignee is in full possession of the Premises
under the Lease, or with respect to the first Option, intends to take full
possession thereof.

(v) As a condition to exercising the Options, Sublessee must provide Lessee with
an option to sublease Suite F from Sublessee for a term concurrent with
Sublessee’s extended term at a price per square foot equal to what Sublessee
must pay for the entire Premises. Sublessee shall be required to give Lessee
notice that Sublessee is exercising Sublessee’s Option within 10 days of the
date it exercises such Option. Lessee shall then have thirty (30) days to
exercise its option to sublease Suite F by providing written notice to both
Sublessee and Lessor of such decision along with three executed originals of the
Suite F sublease attached hereto as Exhibit A (the “Suite F Sublease”), and
returning them to Sublessee. Sublessee shall then countersign the Suite F
Subleases and send them to Lessor who shall sign them, provided all conditions
of the Options have been met, and return one original to both the Lessee and
Sublessee.

(vi) The monthly rent for each month of the Option period shall be calculated as
follows, using the methods indicated below:

I. Cost of Living Adjustments (COLA)

On December 1, 2017, 2018, 2019, 2020, 2022, 2023, 2024, and 2025 the Base Rent
shall be increased by the change, if any, from the base month specified below,
in the Consumer Price Index of the Bureau of Labor Statistics of the U.S.
Department of Labor for CPI U (All Urban Consumers), for Los
Angeles,-Anaheim-Riverside, All items (1982-1984 = 100), herein referred to as
“CPI”.

The CPI increase shall be calculated as follows: the then current Base Rent
under the Lease, shall be multiplied by a fraction the numerator of which shall
be the CPI for September 2016 and the denominator of which shall be the CPI for
September for the year in which the adjustment is to be made. The sum so
calculated shall constitute the monthly rent hereunder; provided, however, in no
event shall the increase be less than three percent (3%) or more than six
percent (6%). of the Base Rent payable for the month immediately preceding the
rent adjustment.

In the event the compilation and/or publication of the CPI shall be transformed
to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. In the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to American
Arbitration Association in accordance with the then rules of said Association
and the decision of the arbitrators shall be binding upon the Parties. The cost
of said Arbitration shall be paid equally by the Parties.

 

2



--------------------------------------------------------------------------------

II. Market Rental Value Adjustments.

The monthly Base Rent shall be adjusted to the “Market Rental Value” for the
Premises on December 1, 2016 and 2021 as follows:

Four months prior to each Market Rental Value (“MRV”) Adjustment Date described
above, the Parties shall attempt to agree upon what the new MRV will be on the
adjustment date. If agreement cannot be reached within thirty days, then:

(a) Lessor and Sublessee shall immediately appoint a mutually acceptable
appraiser or broker to establish the new MRV within the next 30 days. Any
associated costs will be split equally between the Parties, or

(b) Both Lessor and Sublessee shall each immediately make a reasonable
determination of the MRV and submit such determination, in writing, to
arbitration in accordance with the following provisions:

(i) Within 15 days thereafter, Lessor and Sublessee shall each select a broker
of their choice to act as an arbitrator but such broker must have worked as a
commercial leasing agent in Santa Barbara for at least the 10 previous years.
The two arbitrators so appointed shall immediately select a third mutually
acceptable neutral broker to act as a third arbitrator.

(ii) The 3 arbitrators shall within 30 days of the appointment of the third
arbitrator reach a decision as to what the actual MRV for the Premises is, and
whether Lessor or Sublessee’s submitted MRV is the closest thereto. The decision
of a majority of the arbitrators shall be binding on the parties. The submitted
MRV which is determined to be the closest to the actual MRV shall thereafter be
used by the Parties.

(iii) If either of the Parties fails to appoint an arbitrator within the
specified 15 days, the arbitrator timely appointed by one of them shall reach a
decision on his or her own, and said decisions shall be binding on the Parties.

(iv) The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, i.e., the one that is NOT the closest to the
actual MRV.

Notwithstanding the foregoing, the new MRV shall not be less than the rent
payable for the month immediately preceding the MRV rent adjustment.

Upon the establishment of each New Market Rental Value:

(i) The new MRV will become the new “Base Rent” for the purpose of calculating
any further Adjustments and

(ii) The first month of each Market Rental Value term shall become the new “Base
Month” for the purpose of calculating any further Adjustments.

 

3



--------------------------------------------------------------------------------

B. Lessee’s Contingent Options to Extend.

Subject to the other terms and conditions set forth herein, Lessor hereby grants
an option to Lessee to extend the Lease, but only with respect to Suite F, for
two sixty (60) month periods (the “Suite F Options”) commencing when the current
term expires; provided, however that such Suite F Options are contingent upon
Sublessee not exercising its Options as provided in subsection A (i) above. The
Suite F Options shall be null and void if Sublessee exercises its Options.
However, if Sublessee does not exercise its Options in a timely manner, Lessee
may exercise the Suite F Options upon each and all of the following terms and
conditions:

(i) In order to exercise the Suite F Options, Lessee must give written notice of
such election to Lessor, and Lessor must receive the same, within thirty
(30) days of the date that Lessee receives notice that Sublessee is not
exercising its Option, time being of the essence. If proper notification of the
exercise of the Suite F Option is not given and/or received, such Suite F Option
shall automatically expire. The Suite F Options may only be exercised
consecutively.

(ii) The provisions of paragraph 39, including those relating to a Default set
forth in paragraph 39.4 of this Lease are conditions of the Suite F Options.

(iii) During the Suite F Option periods Lessee shall be bound by and perform all
of its obligations under the Lease except the Premises will be limited to and
defined as Suite F which consists of approximately 13,437 square feet of space
and all of the terms and conditions of the Lease shall apply. Lessee shall pay
its pro-rata share of all Common Area Operating Expenses accordingly.

(iv) The Suite F Options are personal to the Lessee or its permitted assignees,
and cannot be assigned or exercised by anyone other than said Lessee and only
while Lessee or its permitted assignee is in full possession of Suite F.

(v) The monthly rent for each month of the Suite F Option periods shall be
calculated as follows, using the methods indicated below:

I. Cost of Living Adjustments (COLA)

On December 1, 2017, 2018, 2019, 2020, 2022, 2023, 2024, and 2025 the Base Rent
shall be increased by the change, if any, from the base month specified below,
in the Consumer Price Index of the Bureau of Labor Statistics of the U.S.
Department of Labor for CPI U (All Urban Consumers), for Los
Angeles,-Anaheim-Riverside, All items (1982-1984 = 100), herein referred to as
“CPI”.

The CPI increase shall be calculated as follows: the then current Base Rent
under the Lease shall be multiplied by a fraction the numerator of which shall
be the CPI for September 2016 and the denominator of which shall be the CPI for
September for the year in which the adjustment is to be made. The sum so
calculated shall constitute the monthly rent hereunder; provided, however, in no
event shall the increase be less than three percent (3%) or more than six
percent (6%). of the Base Rent payable for the month immediately preceding the
rent adjustment.

In the event the compilation and/or publication of the CPI shall be transformed
to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. In the event that the Parties cannot

 

4



--------------------------------------------------------------------------------

agree on such alternative index, then the matter shall be submitted for decision
to American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
Parties. The cost of said Arbitration shall be paid equally by the Parties.

II. Market Rental Value Adjustments.

The monthly Base Rent shall be adjusted to the “Market Rental Value” for Suite F
on December 1, 2016 and 2021 as follows:

Four months prior to each Market Rental Value (“MRV”) Adjustment Date described
above, the Parties shall attempt to agree upon what the new MRV will be on the
adjustment date. If agreement cannot be reached within thirty days, then:

(a) Lessor and Lessee shall immediately appoint a mutually acceptable appraiser
or broker to establish the new MRV within the next 30 days. Any associated costs
will be split equally between the Parties, or

(b) Both Lessor and Lessee shall each immediately make a reasonable
determination of the MRV and submit such determination, in writing, to
arbitration in accordance with the following provisions:

(i) Within 15 days thereafter, Lessor and Lessee shall each select a broker of
their choice to act as an arbitrator but such broker must have worked as a
commercial leasing agent in Santa Barbara for at least the 10 previous years.
The two arbitrators so appointed shall immediately select a third mutually
acceptable neutral broker to act as a third arbitrator.

(ii) The 3 arbitrators shall within 30 days of the appointment of the third
arbitrator reach a decision as to what the actual MRV for the Premises is, and
whether Lessor or Lessee’s submitted MRV is the closest thereto. The decision of
a majority of the arbitrators shall be binding on the parties. The submitted MRV
which is determined to be the closest to the actual MRV shall thereafter be used
by the Parties.

(iii) If either of the Parties fails to appoint an arbitrator within the
specified 15 days, the arbitrator timely appointed by one of them shall reach a
decision on his or her own, and said decisions shall be binding on the Parties.

(iv) The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, i.e., the one that is NOT the closest to the
actual MRV.

Notwithstanding the foregoing, the new MRV shall not be less than the rent
allocable to Suite F which is payable for the month immediately preceding the
MRV rent adjustment.

Upon the establishment of each New Market Rental Value:

(i) The new MRV will become the new “Base Rent” for the purpose of calculating
any further Adjustments and

 

5



--------------------------------------------------------------------------------

(ii) The first month of each Market Rental Value term shall become the new “Base
Month” for the purpose of calculating any further Adjustments.

2. SECURITY DEPOSIT. As a condition to exercising the first Option, Sublessee
shall be required to deposit with Lessor an amount equal to the Base Rent and
Lessee’s estimated share of Common Area Operating Expenses for the coming year
multiplied by five (5) as security for the faithful performance of the
obligations of Sublessee under the Lease (the “Security Deposit”). The Security
Deposit shall not bear interest and Lessor shall not be required to keep the
Security Deposit separate from its general funds. If there is a Default under
the Lease, Lessor shall have the right but not the obligation to apply the
Security Deposit to pay any costs or expenses associated therewith, and if
Lessor does so apply the Security Deposit, Lessee shall, upon demand,
immediately deposit with Lessor an amount equal to the amount so applied.
However, if Sublessee shall have fully performed all of its obligations under
the Lease and no Default shall have occurred under the Lease, then on
December 1st 2017, 2018, 2019 and 2020, one fifth (1/5th) of the Security
Deposit shall be returned to Lessee on such dates as a rent credit to be applied
against the Base Rent due that month. The remaining one fifth shall be returned
to Sublessee within 30 days of the Lease expiration less any deductions made by
Lessor. The Security Deposit may not be used as payment of the last month’s Base
Rent.

3. SUBLESSEE’S RIGHT TO ASSIGN. Notwithstanding anything in the Lease to the
contrary, but subject to Sections 12.2 (a), (d) and (f) and 12.3 of the Lease,
once Sublessee has exercised the Option, Sublessee may assign the Lease or
sublet all or any portion of the Premises to an affiliated entity (a “Permitted
Transferee”) without obtaining Lessor’s consent (a “Permitted Transfer”)
provided the new assignee or sublessee uses the Premises in a manner that is
authorized under the Lease. In such case, Sublessee shall deliver to Lessor
written notice of such assignment or sublease and copies of the documentation
related thereto, along with an executed assignment and assumption agreement in
the case of an assignment, within ten (10) days of the date of such assignment
or subletting. For purposes of this Sublease, an “affiliated entity” shall mean
an entity that is wholly-owned or controlled by Arthrex, Inc.

4. RELEASE OF LESSEE. In the event that Sublessee exercises the first Option to
Extend, Lessee shall be relieved of any and all liability for claims first
arising under the Lease after the commencement of the extension term.

5. PERFORMANCE BY LESSOR. Lessee represents and warrants that Lessor has
completed any construction, build-out, improvements, alterations, or additions
to the Premises required under the Lease. As of the date on which this
Amendment, there are no defaults by the Lessor under the Lease or events which
with notice or the passage of time or both would constitute a default by the
Lessor in the performance of any of its obligations under the terms of the
Lease.

6. NON-DISTURBANCE AGREEMENT. Concurrent with the execution of this Amendment,
Lessor, Lessee and Sublessee shall enter into Non-Disturbance, Recognition and
Attornment Agreement a form of which is attached hereto as Exhibit B.

7. COMMISSION. Lessor shall pay Pacifica Commercial Realty a commission of two
percent (2%) of the Base Rent consideration to be paid by Sublessee during the
first five year Option period which commission shall be payable if and when
Sublessee or its Permitted Transferee has occupied the Premises, paid Rent for
the first month of the Option period and deposited the required security
deposit.

 

6



--------------------------------------------------------------------------------

8. LEGAL FEES. Upon execution of this Amendment, Lessee and Sublessee shall
reimburse Lessor for its reasonable legal fees incurred in connection with these
transactions with each paying one half of such fees.

9. OTHER TERMS STILL IN EFFECT. All other terms and conditions of the Lease not
expressly modified or amended herein shall remain in full force and effect. In
the event of conflict between the terms and conditions of this Amendment and the
terms and conditions of the Lease, the terms and conditions of this Amendment
shall prevail and control.

IN WITNESS WHEREOF, there undersigned have executed this Amendment and caused it
to be effective as of the date and year first written above.

 

LESSOR       LESSEE: 1200 ENTERPRISES LLC     SUPERCONDUCTOR TECHNOLOGIES, INC.,
a Delaware corporation, By:  

/s/ Carol Vernon

    By:  

/s/ Robert L Johnson

Carol Vernon, President/Manager     Robert L Johnson, Senior Vice President of
Operations SUBLESSEE       ARTHREX, INC., a Delaware corporation       By:  

/s/ R Scott Price

      Name:   R. Scott Price       Title:   VP      

 

7